DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art does not explicitly teach or render obvious a robotic device and method comprising… flared bell housing comprises an inner diameter configured for receiving a sub-assembly comprising the transducer, the inner diameter is less than an outer diameter of the flared bell housing, and the flared bell housing is configured to enable the long range sonar assembly to detect objects between 1000 mm to 9500 mm from the long range sonar assembly…and transmit, via the transducer, one or more pulses, cause the long-range sonar assembly to receive, via the transducer, the one or more pulses as echo pulses having reflected off an object in an environment, and cause a transmitter to transmit instructions to the transportation mechanism to move the robotic device in the environment based on the received one or more pulses. See also PTAB Decision for parent application 13/341,386  (now US Pat. No. 10,144,138 B2), mailed 30 July 2018.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HULKA whose telephone number is (571)270-7553.  The examiner can normally be reached on M-F: 9am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMES R. HULKA
Primary Examiner
Art Unit 3645



/JAMES R HULKA/Primary Examiner, Art Unit 3645